DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent 11,119,771 hereinafter 771.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claims 1-18 of instant Application, respectively contain elements of claims 1-12 of the 771 as follows:  

Claims
Instant
Claims
771
1, 7, 13
2-BS
GPU
memory
instructions
load
first input data block
first cache region
first array of values
load
second input data block
second cache region
second array of values
distance function
allocate a buffer 
divide … pages
assign 
first page
first thread
assign 
second page
second thread
initialize a global pointer
position of
available page
in response to … full
assign available page
to the thread
update 
global pointer
next available page
1
2-BS
GPU
main memory
instructions
load
first input data block
first cache region
first array of values
load
second input data block
second cache region
second array of values
distance function
allocate a buffer 
divide … pages
assign 
first page
first thread
assign 
second page
second thread
initialize a global pointer
position of
available page
in response to … full
assign available page
to the thread
update 
global pointer
next available page
2, 8, 14
load a value
into a register
compute the distance function
between the value in
the register
2
load a value
into a register
compute the distance function
between the value in
the register
3, 9, 15
the distance function
is provided as an input 

the distance function
is provided as an input
4, 10, 16
load a third …
concurrently compute:
the first distance …
a second distance …
third data block.
1
load a third …
concurrently compute:
the first distance …
a second distance …
third data block.
5, 11, 17
load a third …
compute the distance function
… using 
the second thread
1
load a third …
concurrently compute …
 to a respective … 
or the second thread
6, 12, 18
selected from …
first data set
second data set
6
selected from …
first data set
second data set


Therefore, claims 1-12 of the 771 anticipate(s) the instant application.

Allowable Subject Matter

Claims 1-18 would be allowable if rewritten or amended to overcome the ODP rejection(s) set forth in this Office action; or would be allowable if applicant submits proper Terminal Disclaimer.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183